DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 25 March 2021 in response to the non-final office action mailed on 25 November 2020 has been considered.  Claim(s) 1, 3-5, and 7-20 is/are pending.  Claim(s) 2 and 6 has/have been canceled.  Claim(s) 1, 3-5, and 7-20 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, lines 2-3, the phrase "may sit flush" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation is interpreted as “optional” and is therefore not required by the claim.
Regarding claim 5, line 2, the phrase "it may extend" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation is interpreted as “optional” and is therefore not required by the claim.
Regarding claims 12, 16, and 17, the phrases "preferably" and “optionally” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations are interpreted as preferences and optional limitations and are therefore not required by the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 5, 8, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2015 105 882 U1 to Kuberit.

Regarding claim 1, Kuberit discloses a stair nosing comprising an elongate profile member (1, Fig.1) having: a back facing (surface with 7) configured to abut a bull-nose of a stair tread (24); a front facing (front surface of 2) generally opposed to the back facing; and a fixing arrangement (7) for facilitating fixing to the bull-nose (Paragraphs [0028] and [0029] of translation teach fastening and gluing, ribs 7 will engage adhesive is the nosing is glued), wherein, the front facing comprises: a 
The flooring element, the stair tread, the bull nose, etc. are not positively recited and therefore any recitation further limiting the flooring element does not further limit the stair nosing. The claim is directed to a stair nosing profile only. The stair nosing is capable of being used with flooring elements of all shapes and sizes, therefore the dimensions, sizes, and relationships of the flooring element do not further limit the claims as written. Therefore, the recitations “configured so as to extend over a cusp of the tread as it becomes a bull nose for contacting a stair tread user's foot” and “and wherein a bottom of the first side facing is configured to contact a tread surface of the stair tread” are all covered by the prior art of Kuberit. 
Regarding claim 4, wherein at least a portion of the longitudinal contact surface is formed on a projecting member (3) configured for extending beyond an edge of a 
Regarding claim 5, wherein the longitudinal contact surface is configured to extend beyond the side facing (3 extends beyond 2) so that it may extend over an edge of a multi- layer flooring element abutting the first side facing (Fig.3).
Regarding claim 8, wherein the recess is defined by a recessed surface (surface forming 6), a first or upper recess edge (top edge of recess 6) member proximal to the longitudinal contact surface and a second or lower recess edge member (lower wall of recess at 5) distal from the longitudinal contact surface, wherein a distal lip member (5) extends from the second recess edge member over at least a portion of the recess defining a lower recess slot to retain a flexible insert (Fig.3).  
Regarding claim 14, wherein the elongate profile member further comprises a second side facing (lower bottom portion of 2 on the right side, Fig.2), distal from the longitudinal contact surface and proximal to a second or lower recess edge member.  
Regarding claim 16, wherein the recess has a depth (depth of the recess).
The limitations directed to the thickness of the insert does not further limit the nosing since the insert is not positively recited. The recess of the insert is capable of receiving inserts of different sizes). 
Regarding claim 17, which is configured to engage with a multi- layer flooring element disposed on a stair tread (Fig.3).
As recited above, further limiting the flooring element does not further limit the stair nosing. The stair nosing is capable of being used with flooring elements of all shapes and sizes. 
Regarding claim 18, which further comprises a first side facing (top plain surface of the right side of 2) configured for abutting an edge of a multi-layer flooring element (Fig.3), which first side facing has a depth corresponding to the thickness of the multi-layer flooring (depth corresponds to flooring element).
As recited above, further limiting the flooring element does not further limit the stair nosing. The stair nosing is capable of being used with flooring elements of all shapes and sizes. 

Claim(s) 1, 3-5, 7-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 398 579 A to Tierney.

    PNG
    media_image1.png
    422
    555
    media_image1.png
    Greyscale


Regarding claim 1, Tierney discloses a stair nosing comprising an elongate profile member (60, Fig.6) having: a back facing (rear surface of 61, 62, 66) configured to abut a bull-nose of a stair tread (rounded to abut a bull nose); a front facing (front surface of 60) generally opposed to the back facing; and a fixing arrangement (grooves in rear of 60; Page 5, lines 29-31 discloses attaching by adhesive or screws, the grooves will engage any adhesive applied to the rear surface) for facilitating fixing to the bull-nose, wherein, the front facing comprises: a longitudinal contact surface (See Figure above); and a longitudinal recess (see figure above) adjacent the longitudinal contact surface for receiving a flexible insert (68), the recess defining a recessed surface (see figure above) of the front facing; wherein the elongate profile member further comprises: an elongate retaining lip (see figure above) extending over a portion of the recess to define an upper recess slot (See figure above) in the longitudinal recess in the front facing and configured to retain or engage a flexible insert (68) disposed in the recess, the elongate retaining lip defining at least a portion of the longitudinal contact surface (see figure above), and a first side facing (See figure above) configured for abutting an edge of a multi-layer flooring element, which element is disposed on or for disposal on the stair tread (capable of abutting a flooring element), wherein the longitudinal contact surface is disposed adjacent to or configured to extend beyond the first side facing (See figure above), and wherein a bottom of the first side facing is configured to contact a tread surface of the stair tread (capable of contacting a tread surface).
The flooring element, the stair tread, the bull nose, etc. are not positively recited and therefore any recitation further limiting the flooring element does not further limit the 
Regarding claim 3, wherein the longitudinal contact surface is disposed adjacent to the first side facing so that the longitudinal contact surface may sit flush (“may sit flush” is an optional limitation) with a top surface of the multi-layer flooring element disposed on the stair tread (See figure above; capable of sitting flush with a flooring element).  
Regarding claim 4, wherein at least a portion of the longitudinal contact surface is formed on a projecting member (see figure above) configured for extending beyond an edge of a multi-layer flooring element disposed on the stair tread and engaging with a top surface of the element (capable of extending beyond the edge of the flooring element).  
Regarding claim 5, wherein the longitudinal contact surface is configured to extend beyond the side facing (See figure above) so that it may extend over an edge of a multi- layer flooring element abutting the first side facing (capable of extending over an edge of the flooring element).  
Regarding claim 7, wherein the recessed front surface defines a shoulder (see figure above) proximal to the upper recess slot defining a further recess on the front 
Regarding claim 8, wherein the recess is defined by a recessed surface (recessed surface), a first or upper recess edge member (top edge of the top recess slot) proximal to the longitudinal contact surface and a second or lower recess edge member (see figure above) distal from the longitudinal contact surface, wherein a distal lip member (see figure above) extends from the second recess edge member over at least a portion of the recess defining a lower recess slot (slot formed by lower lip) to retain a flexible insert.  
Regarding claim 9, wherein the recessed surface comprises a convex curved surface (see figure above).  
Regarding claim 10, wherein the recessed convex curved surface extends to a shoulder (see figure above) proximal to the upper recess slot, which shoulder defines a further recess of the front surface into the upper recess slot (see figure above).  
Regarding claim 11, wherein the convex curved surface is curved about an axis coincident or parallel with a longitudinal axis of the elongate profile member (curve is a about an axis parallel to length of the profile).  
Regarding claim 13, having a generally curved configuration about an axis coincident or parallel with a longitudinal axis of the elongate profile (curve is a about an axis parallel to length of the profile) whereby the front facing is generally convex and the back facing is generally concave (top surface is convex, rear surface is concave).  
Regarding claim 14, wherein the elongate profile member further comprises a second side facing (See figure above), distal from the longitudinal contact surface and proximal to a second or lower recess edge member (see figure above).  
Regarding claim 15, wherein, when the stair nosing is fitted to a stair, the second side facing is configured to abut a riser or a multi-layer flooring element disposed on a riser (second facing is capable of abutting a riser or flooring element).  
Regarding claim 16, wherein the recess has a depth (depth of the recess). 
The limitations directed to the thickness of the insert does not further limit the nosing since the insert is not positively recited. The recess of the insert is capable of receiving inserts of different sizes). 
Regarding claim 17, which is configured to engage with a multi- layer flooring element disposed on a stair tread (the nosing of Tierney is capable of engaging a flooring element applied to the stairs)
Further limiting the flooring element does not further limit the stair nosing. The stair nosing is capable of being used with flooring elements of all shapes and sizes.
Regarding claim 18, which further comprises a first side facing (see figure above) configured for abutting an edge of a multi-layer flooring element (capable of abutting a flooring element), which first side facing has a depth corresponding to the thickness of the multi-layer flooring (thickness of the first facing is capable of corresponding to a thickness of a flooring element).  
As recited above, further limiting the flooring element does not further limit the stair nosing. The stair nosing is capable of being used with flooring elements of all shapes and sizes. 
Claim(s) 1-9, 11, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 297 22 062 U1 to Drechsel.


    PNG
    media_image2.png
    498
    638
    media_image2.png
    Greyscale


Regarding claim 1, Drechsel discloses a stair nosing comprising an elongate profile member (Fig.2) having: a back facing (see figure above) configured to abut a bull-nose of a stair tread (Fig.1 and 3); a front facing (see figure above) generally opposed to the back facing; and a fixing arrangement (see figure above) for facilitating fixing to the bull-nose, wherein, the front facing comprises: a longitudinal contact surface (see figure above); and a longitudinal recess (see figure above) adjacent the longitudinal contact surface for receiving a flexible insert (see figure above), the recess defining a recessed surface (see figure above) of the front facing; wherein the elongate profile member further comprises: an elongate retaining lip (see figure above) extending over a portion of the recess to define an upper recess slot (see figure above) in the longitudinal recess in the front facing and configured to retain or engage a flexible insert 
The flooring element, the stair tread, the bull nose, etc. are not positively recited and therefore any recitation further limiting the flooring element does not further limit the stair nosing. The claim is directed to a stair nosing profile only. The stair nosing is capable of being used with flooring elements of all shapes and sizes, therefore the dimensions, sizes, and relationships of the flooring element do not further limit the claims as written. Therefore, the recitations “configured so as to extend over a cusp of the tread as it becomes a bull nose for contacting a stair tread user's foot” and “and wherein a bottom of the first side facing is configured to contact a tread surface of the stair tread” are all covered by the prior art of Drechsel.  
Regarding claim 3, wherein the longitudinal contact surface is disposed adjacent to the first side facing (see figure above) so that the longitudinal contact surface may sit flush (“may sit flush” is an optional limitation) with a top surface of the multi-layer flooring element disposed on the stair tread (See figure above; capable of sitting flush with a flooring element).  
Regarding claim 4, wherein at least a portion of the longitudinal contact surface is formed on a projecting member (see figure above) configured for extending beyond an edge of a multi-layer flooring element disposed on the stair tread and engaging with a top surface of the element (capable of extending beyond an edge of a flooring element, Fig.1).  
Regarding claim 5, wherein the longitudinal contact surface is configured to extend beyond the side facing (see figure above) so that it may extend over an edge of a multi- layer flooring element abutting the first side facing (capable of extending beyond an edge of a flooring element, Fig.1).  
Regarding claim 7, wherein the recessed front surface defines a shoulder (see figure above) proximal to the upper recess slot (located in close proximity to the slot) defining a further recess (see figure above) on the front surface and thereby defining a recessed slot surface (see figure above). 
Regarding claim 8, wherein the recess is defined by a recessed surface (see figure above), a first or upper recess edge member (edge of recess inside of the upper recess slot, see figure above) proximal to the longitudinal contact surface and a second or lower recess edge member (edge of recess inside of the lower recess slot) distal from the longitudinal contact surface, wherein a distal lip member (see figure above) extends from the second recess edge member (see figure above) over at least a portion of the recess defining a lower recess slot (see figure above) to retain a flexible insert.  
Regarding claim 9, wherein the recessed surface comprises a convex curved surface (curve of the recessed surface, see figure above).  
Regarding claim 11, wherein the convex curved surface is curved about an axis coincident or parallel with a longitudinal axis of the elongate profile member (the curvature if formed about an axis parallel to the length of the profile member).  
Regarding claim 13, having a generally curved configuration (curvature of the vertical portion of the nosing) about an axis coincident or parallel with a longitudinal axis of the elongate profile (curvature is about an axis parallel to the length of the profile) whereby the front facing is generally convex (see figure above) and the back facing is generally concave (see figure above).  
Regarding claim 14, wherein the elongate profile member further comprises a second side facing (see figure above), distal from the longitudinal contact surface and proximal to a second or lower recess edge member.  
Regarding claim 15, wherein, when the stair nosing is fitted to a stair, the second side facing is configured to abut a riser or a multi-layer flooring element disposed on a riser (capable of abutting against a riser or a flooring element).  
Regarding claim 16, wherein the recess has a depth (depth of the recess, see figure above).
The limitations directed to the thickness of the insert does not further limit the nosing since the insert is not positively recited. The recess of the insert is capable of receiving inserts of different sizes). 
Regarding claim 17, which is configured to engage with a multi- layer flooring element disposed on a stair tread (the nosing of Drechsel is capable of engaging a flooring element applied to the stairs)

Regarding claim 18, which further comprises a first side facing (see figure above) configured for abutting an edge of a multi-layer flooring element (capable of abutting a flooring element), which first side facing has a depth corresponding to the thickness of the multi-layer flooring (thickness of the first facing is capable of corresponding to a thickness of a flooring element).  
As recited above, further limiting the flooring element does not further limit the stair nosing. The stair nosing is capable of being used with flooring elements of all shapes and sizes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2015 105 882 U1 to Kuberit.

Regarding claim 20, Kuberit discloses wherein the recessed surface is configured for receiving a flexible layer of vinyl or wood panel composite flooring (capable of receiving a flexible layer of vinyl or wood), but does not specifically disclose which is formed of one or a combination of metal and wood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the stair nosing of Kuberit from a metal material since it is well known in the art to form tread trim members for stairs, doorways, walkways, etc. from materials such as aluminum, brass, and other metals since their materials provide an aesthetically pleasing finish material and are durable and strong. Further these metals can be cast or extruded in a well-known manner to form the desired shape of the stair nosing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 398 579 A to Tierney.

Regarding claim 20, Tierney discloses wherein the recessed surface is configured for receiving a flexible layer of vinyl or wood panel composite flooring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the stair nosing of Tierney from a metal material since it is well known in the art to form tread trim members for stairs, doorways, walkways, etc. from materials such as aluminum, brass, and other metals since their materials provide an aesthetically pleasing finish material and are durable and strong. Further these metals can be cast or extruded in a well-known manner to form the desired shape of the stair nosing.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 398 579 A to Tierney in view of EP1 604 593 A1 to Whiting.

Regarding claim 19, Tierney discloses wherein the fixing arrangement comprises screws extending from the recessed surface through the back facing (Page 8, lines 16-20), wherein the elongate profile member comprises a stiffening member (thick stepped portions on back face beneath the recess, Fig.6) disposed on the back facing.
Tierney does not disclose providing fixing apertures in the elongate profile for the screws to extend through the elongate profile.
 Whiting discloses providing pre-formed fixing apertures (36, Fig.1) through a recessed portion (14) of a stair nosing to accept elongated fasteners (34).
.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 22 062 U1 to Drechsel.

Regarding claim 12, Drechsel discloses wherein the convex curved surface has a constant radius of curvature (see figure above) but does not disclose the range of 10 to 50 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the convex surface of Drechsel with a radius of curvature in the 10 to 50 mmm range so to provide the desired aesthetics and function of the front recessed surface. The curvature should be chosen to match the bull-nose of the stair as well as optimize the angles at which a user’s foot may impact or deflect, and further optimize the angle to which a user’s foot will engage on the way down the steps, minimizing slippage or chances of falling.
Regarding claim 20, Drechsel discloses wherein the recessed surface is configured for receiving a flexible layer of vinyl or wood panel composite flooring (the 
In arguendo, if one were to contest that Drechsel does not in fact disclose the profile being formed from brass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the stair nosing of Drechsel from a metal material since it is well known in the art to form tread trim members for stairs, doorways, walkways, etc. from materials such as aluminum, brass, and other metals since their materials provide an aesthetically pleasing finish material and are durable and strong. Further these metals can be cast or extruded in a well-known manner to form the desired shape of the stair nosing.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 22 062 U1 to Drechsel in view of EP1 604 593 A1 to Whiting.

Regarding claim 19, Drechsel discloses wherein the fixing arrangement comprises a groove in the elongate profile member extending from the recessed surface through the back facing (4, Fig. 1 and 3) for receiving fixings (7), wherein the elongate profile member comprises a stiffening member (the slanted surfaces of the rib 4) disposed on the back facing about the fixings (Fig.1-3).  
Drechsel does not disclose providing fixing apertures in the elongate profile for the screws to extend through the elongate profile.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed fixing apertures in the recessed surface of Drechsel as taught by Whiting so to provide preset areas for one to install fasteners to secure the stair nosing to the step. Providing preformed apertures will reduce the possibility of cracking or otherwise damaging the stair nosing during installation and further will provide a user with predefined areas to reduce the need to measure or guess wherein fasteners should be installed.

Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the relationship with the bull nose, the stair tread, and the flooring element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All of Applicant’s arguments are directed to the stair nosing’s relationship or orientation to the structure of the stairs themselves. The stairs including the bull nose, the tread, the flooring element, etc. are not positively recited and therefore the stair nosing of the claims cannot be defined relative to these structure of the stairs. The claim 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635